Citation Nr: 1214173	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  06-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss, prior to December 23, 2008.

2.  Entitlement to a disability rating in excess of 10 percent, as of December 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2009, the Veteran testified during a hearing before the undersigned at the RO; a transcript of that hearing is of record. 

In October 2009, October 2010, and July 2011, the Board remanded this matter to the RO for additional development.



FINDINGS OF FACT

1.  Upon audiological evaluation in March 2004, the Veteran's bilateral hearing loss was manifested by Level I hearing in the right ear and Level II hearing in the left ear.

2.  Upon VA examination dated in April 2005, the Veteran's bilateral hearing loss was manifested by Level I hearing in the right ear and Level I hearing in the left ear.

3.  Upon VA examination dated in December 2008, the Veteran's bilateral hearing loss was manifested by Level I hearing in the right ear and Level II hearing in the left ear.

4.  Upon VA examination dated in January 2010, the Veteran's bilateral hearing loss was manifested by Level I hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to December 23, 2008, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  As of December 23, 2008, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Here, the Veteran was sent a letter in April 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter, however,  did not also explain what type of information and evidence was needed to establish a disability rating and effective date.  However, fully compliant notice was later issued in an April 2006 communication, and the claim was thereafter readjudicated in September 2006.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records as well as post-service reports of VA treatment.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2009 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA audiologic evaluations in April 2005, December 2008 and January 2010 to evaluate the severity of his hearing loss disability.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the hearing loss disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The Board also finds that there was substantial compliance with the October 2009, October 2010, and July 2011 remand directives.  A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In October 2009, the matter was remanded to afford the Veteran an additional VA audiological examination that also discussed the effects of the Veteran's hearing loss on his occupational and daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran underwent a VA examination in January 2010, which documented the Veteran's hearing acuity, and in April 2010 the VA examiner submitted an addendum opining that the Veteran's hearing loss in and of itself would not preclude the Veteran from being employed.  In October 2010, the matter was remanded requesting that the previous audiologist prepare an addendum that provided a description of the effects of the Veteran's bilateral hearing loss on his occupational and daily functioning.  An addendum was rendered in October 2010.  In July 2011, the matter was remanded to the RO to readjudicate the claim with specific consideration as to whether the criteria for referral for assignment of a higher rating on an extraschedular basis had been met.  Accordingly, the RO readjudicated the matter in July 2011.  The RO has substantially complied with the aforementioned Board remand directives.  Therefore, no further remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).

When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The current claim on appeal for a compensable disability rating for service-connected bilateral hearing loss was received in January 2005.  In June 2005, the RO determined that a compensable disability rating was not warranted for the Veteran's bilateral hearing loss.  In July 2011, the RO revisited the matter and determined that a disability rating of 10 percent was warranted effective, December 23, 2008.  The Veteran has testified that his bilateral hearing loss disability warrants increased disability ratings because he has difficulty hearing conversations, his hearing aids pick up too much background noise, and he doubts employers would hire him.

The Veteran underwent a VA audiological evaluation in March 2004.  Decibel loss in the right ear was 10 at 1000, 35 at 2000, 65 at 3000, and 60 at 4000 Hertz.  The average decibel loss was 42.  Speech audiometry revealed speech discrimination ability of 100 percent in that ear.  These findings yield a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 30 at 1000, 60 at 2000, 65 at 3000, and 65 at 4000 Hertz.  The average decibel loss for the right ear was 58.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral II under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent.

In April 2005, the Veteran was afforded a VA examination.  Decibel loss in the right ear was 20 at 1000, 35 at 2000, 65 at 3000, and 65 at 4000 Hertz.  The average decibel loss was 46.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 30 at 1000, 55 at 2000, 60 at 3000, and 70 at 4000 Hertz.  The average decibel loss for the left ear was 54.  Speech audiometry revealed speech discrimination ability of 96 percent in that ear.  These findings yield a designation of Roman Numeral I under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent.

On December 23, 2008, the Veteran was afforded an additional VA examination.  He reported that it was difficult for him to hear conversations and he had to ask people to speak up.  Decibel loss in the right ear was 25 at 1000, 40 at 2000, 65 at 3000, and 65 at 4000 Hertz.  The average decibel loss was 49.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 35 at 1000, 60 at 2000, 70 at 3000, and 70 at 4000 Hertz.  The average decibel loss for the left ear was 59.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral II under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent.

Upon VA examination dated in January 2010, decibel loss in the right ear was 30 at 1000, 45 at 2000, 70 at 3000, and 70 at 4000 Hertz.  The average decibel loss was 54.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral I under Table VI of 38 C.F.R. § 4.85.  Regarding the left ear, decibel loss was 45 at 1000, 65 at 2000, 70 at 3000, and 75 at 4000 Hertz.  The average decibel loss for the right ear was 64.  Speech audiometry revealed speech discrimination ability of 92 percent in that ear.  These findings yield a designation of Roman Numeral II under Table IV of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent.  The Veteran was diagnosed as having mild to  severe sensorineural bilateral hearing loss and the examiner noted that the Veteran's disability had significant effects on occupation.  

In an April 2010 addendum, the examiner clarified that the Veteran's hearing loss, in and of itself, would not preclude him from being employed.  The examiner also noted that an environment with reduced background noise would be beneficial.

In a November 2010 addendum, the examiner further clarified that with the use of appropriate amplification, the effects of the Veteran's hearing loss on his daily activities, such as talking on the phone and having conversations, could be addressed and should not be limiting.  The examiner reiterated that the Veteran's hearing loss, in and of itself, would not preclude the Veteran from employment.

Upon review of the aforementioned evidence, there is no basis for assigning a disability rating in excess of that already assigned for the Veteran's bilateral hearing loss.  Again, application of the rating criteria show that the ratings currently in effect appropriately reflect the severity of the hearing loss.  Accordingly, a compensable disability rating for bilateral hearing loss, prior to December 23, 2008, and in excess of 10 percent thereafter is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate, because the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral hearing loss disability, as shown by the VA examination results. 

Additionally, the Veteran's descriptions, including in hearing testimony, of difficulty hearing and having to wear hearing aids, are not accounts of impairment beyond the norm, but reflect how hearing loss generally impacts function, and measures taken to cope with such impairment.  Therefore, referral for consideration of an extraschedular rating is not necessary. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report. Id. at 455.

Here, a VA examiner has responded appropriately, as noted above, by indicating that the Veteran's hearing loss disability, in and of itself, should not preclude his employability.  Furthermore, with the use of amplification devices, the effects of the Veteran's hearing loss disability should not limit his daily functioning.  The Board also notes that the Veteran has testified that his bilateral hearing loss only precludes his employability because employers are less likely to hire someone with a disability.  The Veteran, however, acknowledged that he could probably sustain employment in a position that required face-to-face contact with people, such as retail, if given the opportunity.

In conclusion, the Board finds that a compensable disability rating for bilateral hearing loss is not warranted prior to December 23, 2008.  Additionally, as of December 23, 2008, a disability rating in excess of 10 percent for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Prior to December 23, 2008, a compensable disability rating for bilateral hearing loss is denied.

As of December 23, 2008, a disability rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


